Citation Nr: 0906842	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-00 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

In February 2008, the Board remanded the veteran's claims to 
afford him a travel board hearing before a member of the 
Board.  A hearing was held in September 2008, at the Portland 
RO, before the undersigned Acting Veterans Law Judge.  A 
transcript of the testimony is in the claims file.  
Therefore, the Board finds that its remand directives have 
been complied with.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).

In this case, the veteran testified at his September 2008 
hearing that he further injured his neck in a trucking 
accident in 1996.  The veteran further contends that the 
treating physician told him that upon examination, his neck 
showed residuals of a prior injury.  The veteran testified 
that the physician's records had been destroyed.  However, 
because his neck injury was part of a workman's compensation 
claim, relevant documents may be contained in his workman's 
compensation file, which the veteran testified was available 
from the SAIF Corporation.  In this regard, the Board notes 
that the evidence that the veteran needs in this case to 
substantiate his claim is medical evidence indicating that 
his neck disorder is etiologically related to his active 
service, and evidence of treatment as part of a worker's 
compensation claim is not likely to address this matter.  
Nevertheless, in his September 2008 statement, the veteran 
specifically asked VA to obtain these records as he felt they 
were relevant to his claim.  Moreover, where a veteran puts 
VA on notice of evidence that may relevant to a claim, "the 
relevance of the documents cannot be known with certainty 
before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 
390, 394 (2007).

In addition, at the veteran's September 2008 hearing, the 
veteran's representative testified that it appeared that the 
veteran's service treatment records were incomplete.  In this 
regard, the Board observes a May 1970 clinical record 
summarizing the veteran's hospital stay after an April 1970 
motorcycle accident while on active duty.  However, this 
clinical record does not identify any treatment for the 
veteran's neck or left hip as a result of the in-service 
motorcycle accident.  The veteran, through his 
representative, contends that additional clinical records, 
such as the veteran's original emergency room records should 
therefore be located.  Furthermore, the Board notes the 
October 2004 lay statement submitted by J.E.L., who stated 
that he was a Special Forces medic at Womack Army Medical 
Center, when the veteran entered the emergency room after his 
motorcycle accident.  In that statement, J.E.L. contends that 
the veteran was treated for a neck and leg injury as a result 
of the in-service motorcycle accident.  Accordingly, the RO 
should attempt to locate any additional clinical records that 
may identify a neck or left hip injury during service as a 
result of the April 1970 motor vehicle accident.  See Hyatt, 
supra. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a VA medical examination in service connection claims 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service; (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service; and (4) insufficient 
competent medical evidence on file for VA to make a decision 
on the claim.  The Board observes that the veteran was not 
afforded an adequate VA examination addressing whether his 
claimed neck and left hip disorders were related to his in-
service motorcycle accident.  While the veteran was afforded 
an examination in October 2003, the examiner did not address 
the etiology of any current neck and left hip conditions.  
The January 2005 examination was provided in the context of a 
claim for nonservice-connected pension benefits and does not 
address the likelihood that the veteran's current neck and 
hip conditions are related to his in-service motorcycle 
accident.  On remand, the veteran should be afforded another 
VA examination addressing the etiology of any current neck or 
left hip disability. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the SAIF 
Corporation to obtain copies of the 
veteran's workman's compensation claim for 
a neck injury in 1996.  If the search for 
such records has negative results, the 
claims file must be properly documented as 
to the unavailability of these records.

2.  The AMC/RO should contact the National 
Personnel Records Center (NPRC), or other 
appropriate location, to make a specific 
request for the veteran's service 
treatment inpatient (clinical) records, 
and through any other appropriate records 
repository to which pertinent clinical 
records may have been sent.  Specifically, 
it should be ascertained whether the 
veteran's clinical records may be stored 
somewhere other than with the service 
treatment records.  These efforts should 
include requesting clinical records 
documenting the veteran's motorcycle 
accident in April and May 1970.  

As set forth in 38 U.S.C.A. §5103A(b)(3) 
and 38 C.F.R. §3.159(c)(2), the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  If the search for such records 
has negative results, the claims file must 
be properly documented as to the 
unavailability of these records.

3.  Upon completion of the foregoing, the 
veteran should undergo VA examination to 
determine the etiology of all current neck 
and left hip disabilities.  If confirmed, 
the examiner should determine the most 
likely etiology of any neck and/or left 
hip disability found.  The examiner should 
specifically comment as to whether it is 
as likely as not (i.e., to at least a 50-
50 degree of probability) that any neck 
and/or left hip disability present is 
related to service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  The claims folder 
should be made available to the examiner.  
A rationale in support of any opinion 
rendered should be provided.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  If the benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case (SSOC) and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




